Citation Nr: 1440866	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970, and from December 1990 to May 1991.  The Veteran also had service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2009, the Veteran and his wife testified before a Decision Review Officer at a hearing at the RO.  In March 2010 and June 2014 the Veteran testified at hearings before Veterans Law Judges (VLJ).  Copies of both transcripts are of record.  The Board notes that the March 2010 VLJ no longer works at the Board.

The Veteran's PTSD claim was remanded by the Board in January 2011, February 2013, and in December 2013.   

The issues of entitlement to service connection for gastroesophageal reflux disease and orthopedic and neurologic disabilities of the right hand have been raised by the record, but have not been adjudicated by the AOJ.  These issues are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In a June 2014 letter the Veteran's attorney asserted that the AOJ did not comply with the directives of the February 2013 Board decision that remanded the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The attorney stated that if the Veteran's claim cannot be currently granted, his claim must be remanded in order for the Veteran to be provided a new VA examination.  The Board agrees.  The February 2013 remand instructions specified that if an addendum opinion could not be obtained from the VA examiner who performed a psychiatric examination on the Veteran in April 2011, the Veteran must be provided a new mental health examination.  An opinion was not obtained from the April 2011 VA psychiatrist.  Instead an opinion was obtained from a different VA clinician without a new mental health examination as specified by the February 2013 Board remand.  Consequently, this case must be remanded for a new VA mental health examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's electronic VBMS folder contains a July 31, 2013 rating decision that denied service connection for prostatitis.  In August 2013, the Veteran submitted a notice of disagreement (NOD) with the July 31, 2013 denial of his claim.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The most recent VA treatment record in the Veteran's Virtual electronic file is dated March 22, 2013.  His updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from March 23, 2013 to present and associate them with the claims file.

2.  When the above action has been completed, afford the Veteran a VA mental health examination.  The claims folder (physical or electronic) and a copy of this remand must be available to the examiner prior to the examination.

The examiner should determine the diagnoses of any currently manifested psychiatric disability.  The diagnosis(es) must be based on examination findings and all available medical records.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify whether it is at least as likely as not (a probability of 50 percent or greater) that such is related to an in-service stressor including fear of hostile military activity. 

In addition, the examiner should reconcile the diagnosis or diagnoses provided on examination with the VA diagnoses that are of record including depression, PTSD, insomnia and adjustment disorder.  If an acquired psychiatric disorder other than PTSD is diagnosed provide an opinion as to whether such is at least as likely as not related to service.  

A complete rationale for the examiner's opinions must be provided.

3.  Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for prostatitis.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

4.  After completing the above actions, and any other development as may be indicated, readjudicate all claims remaining on appeal.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The SSOC should discuss whether or not the Veteran is considered to have served in combat.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



